Detailed Action
This action is in response to communications filed 12 January 2021.  
Claims 1, 11, and 21 were amended.  No claims were cancelled.  No claims were withdrawn.  No claims were added.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments/amendments, filed 12 January 2021, regarding the rejections of claims 1-21 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 12 January 2021, with respect to the rejections of claims 1-21 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wessling et al. (US 2014/0121972, Hereinafter "Wessling") in view of Lum et al. (US 2013/0144916, Hereinafter "Lum"), Roberts (US 6,601,055), and Basu et al. (US 2016/0155200, hereinafter "Basu").

Regarding claim 1,
Wessling teaches a non-transitory computer readable medium (computer readable medium [0111]) including executable instructions, the instructions being executable by a processor (processor [0109]) to perform a method, the method comprising: 
receiving a data set ("receiving a data set" [0002]); 
generating a topological representation using the received data set and topological data analysis (Fig. 2; "In the third stage 43, one or more topological data sets, referred to herein as "maps", are developed using parameter data. The map may be initially generated using a pre-existing data set, and/or developed in real time or near real time as data is generated. The map is generated using mathematical methods including topological data analysis." [0037]), 
the topological representation being generated using at least one metric-lens combination of a subset of metric-lens combinations ("Developing topological maps such as the map 50 may include, in addition to selecting well data, selecting input parameters or criteria that govern how each cluster is positioned and related to other clusters. Such input parameters include, in one embodiment, distance metrics, filter functions (also referred to as lenses), resolution and gain. The distance metric provides a numerical definition of distance and is a measure of similarity. Examples of the distance metric include Cosine, Variance Normalized Euclidean, Variance normalized density and Normalized correlation. Exemplary filter functions include Gaussian Density, L-infinity Centrality and the principle components of Singular Value Decomposition (SVD). Applying different metrics and lenses can result in different topologies for a given data set." [0050]), 
the topological representation including a plurality of nodes ("One embodiment of a visual representation is a topological data map that represents subsets of a data set as nodes or clusters and spatially positions the nodes based on similarities or differences between nodes." [0018]), 
each of the nodes having one or more data points from the data set as members ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]), 
"Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters." [0045]); and
generating a report indicating a model associating factors associated with the subset of the data points with the new data point for predicting future outcomes (FIG. 2; "In the fourth stage 44, topological maps developed using collected data are used to analyze subsequent operational and/or formation data, predict future events, and/or understand the status of a current well or operation. For example, analysis is conducted by comparing drilling related events using the position of a subset of data within a topological map of a previously collected data set or in relation to a currently generated map. For example, once data have been analyzed and interpreted and drilling-related events and conditions have been identified, those events and statuses can be compared to events and statuses from previously drilled boreholes in which drilling operational challenges were encountered. This process of comparison to find similarities is referred to as case-based reasoning, which can be applied to address operational challenges by accessing experience from historical drilling data and activities. Identified drilling events and conditions are compared to events and conditions from previously drilled wells in order to identify historical wells where drilling operational challenges have been experienced, aiming to avoid the same challenges again." [0054]-[0055]).

Wessling does not appear to explicitly teach:
receiving a new data point, the data set including asset prices within some data points; 
determining distances between the new data point and at least some of the one or more data points from the data set; 
locating the new data point in a location relative to one or more of the nodes in the topological representation using the distances between the new data point and the at least some of the one or more data points from the data set; 
identifying a subset of the data points closest to the location of the new data point based on a proximity value, a number of data points of the subset of the data points being limited based on the proximity value; and
comparing the subset of the data points to at least some information regarding the new data point to identify a regime associated with the new data point, the regime indicating factors of at least most of the subset of the data points as influencing factors of data point factors of the new data point, one or more asset prices of the data points being at least one of the influencing factors based on the regime, the regime being one of a plurality of different regimes that indicate different factors;
determining directional signals of the influencing factors based on the regime to determine a degree of impact on the data point factors of the new data point, the directional signals including an increase or decrease of the one or more asset prices;
generating a report indicating a model associating influencing factors associated with the subset of the data points and the directional signals.

Lum teaches:
receiving a new data point (FIG. 15; "In step 1502, new biological data of a new patient is received." [0223]); 
determining distances between the new data point and at least some of the one or more data points from the data set (FIG. 15; "In step 1504, the new patient distance module determines distances between the biological data of each patient of the cancer map visualization 1600 and the new biological data from the new patient." [0224]); 
locating the new data point in a location relative to one or more of the nodes in the topological representation using the distances between the new data point and the at least some of the one or more data points from the data set (FIG. 15; "In step 1506, the new patient distance module may compare distances between the patient members of each grouping to the distances determined for the new patient." [0227]; "In step 1510, the location engine determines the location of the new patient relative to the member patients and/or groupings of the cancer map visualization." [0231]); 
identifying a subset of the data points closest to the location of the new data point ("The new patient may be located in the grouping of patient members that are closest in distance to the new patient " [0227]) based on a proximity value, a number of data points of the subset of the data points being limited based on the proximity value (FIG. 15; "In optional step 1508, a diameter of the grouping with the one or more of the patient members that are closest to the new patient (based on the determined distances) may be determined. In one example, the diameters of the groupings of patient members closest to the new patient are calculated. The diameter of the grouping may be a distance between two patient members who are the farthest from each other when compared to the distances between all patient members of the grouping. If the distance between the new patient and the closest patient member of the grouping is less than the diameter of the grouping, the new patient may be located within the grouping." [0229]; the diameter of the grouping teaches the proximity value); and
comparing the subset of the data points to at least some information regarding the new data point to identify a regime associated with the new data point ("The map visualization may include annotations or labels that identify one or more sets of groupings and interconnections as being associated with one or more clinical outcomes. The physician may assess possible clinical outcomes based on the position(s) on the map associated with the new patient." [0248]), the regime indicating factors of at least most of the subset of the data points as influencing factors of data point factors of the new data point ("the map identifying a set of groupings and a set of interconnections having a medical characteristic of a set of medical characteristics, comparing distances between the one or more patient members and the distances determined for the new patient, and determining a location of the new patient relative to the member patients of the map based on the comparison, thereby enabling association of the new patient with one or more of the set of medical characteristics." [0025]).
	Wessling and Lum are in the same field of endeavor of predictive visualization of data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the known method of receiving and comparing a new data 

Roberts discloses an explanation generation system for a diagnosis support tool employing an inference system. Roberts teaches determining directional signals of the influencing factors based on the regime to determine a degree of impact on the data point factors of the new data point ("The logic in this section uses the set of tuples generated during evidence propagation each time the hypothesis node, Breast Cancer, was updated. A numeric comparison is done on each tuple, comparing the old and new posterior probabilities. The delta or difference in the value is used to generate text indicating a percentage change (increase, decrease, or no change) in the new posterior probability given a piece of evidence... After all evidence is propagated, the cumulative affect of the total evidence is calculated" c.31, l.24-36; the change in value of increasing or decreasing teaches directional signals; "During the network update process, after a clique Ci's joint vector is recalculated to account for the user-entered evidence, clique Ci's member nodes have their prior probability vectors updated... for a node Ni, in clique Ci, if node is marked as receiving user evidence, return if node is marked as updated, return..." c. 30, l. 49 – c.31, l.10; receiving user evidence teaches the new data point, clique Ci teaches the regime, and the updating of probability vectors of clique Ci teaches that the analysis is based on the regime);  and
generating a report indicating a model associating influencing factors associated with the subset of the data points and the directional signals (FIG. 53, Risk Factors Explanation 44 including "Your age is 40 to 44; thus your risk has increased from 2.7 to 3.60%").
	Wessling and Roberts are in the same field of endeavor of automated machine learning of large datasets for prediction that provide users with more easily understood graphical interfaces.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the map visualization system of Wessling/Lum with the explanation generation system of Roberts.  Doing so would provide a meaningful explanation for prediction models (Roberts: c.4, l. 33-36) that allow users to understand and trust the models (Roberts: c.4, l. 7-29).

	Basu teaches the data set including asset prices within some data points ("asset prices (e.g., pricing of stocks, bonds, options, future contracts, and/or other derivatives, etc.) may fluctuate over the business cycle and their performance may vary over the different phases." [0243])
one or more asset prices of the data points being at least one of the influencing factors based on the regime, the regime being one of a plurality of different regimes that indicate different factors ("In one implementation, the SPC may determine impactful factors for each economic phase 1055 (e.g., recess/early/mid/late phases may have representative impactful economic factors, see FIG. 11A, etc.). Exemplary asset classes may include, but not limited to equities, fixed income, real estate, currency, collectibles, derivatives, and/or the like. For example, for the recession phase, the exemplary impactful factors may include, but not limited to failing activity, drying credit, declining profits, easing policy, falling sales and inventory data, and/or the like. In one implementation, the SPC may obtain and collect data values of the corresponding data factors to transform data into usable factors for analysis 1056, and instantiate a probit model to insert the factor data into the model 1057." [0355])
the directional signals including an increase or decrease of the one or more asset prices ("Dynamic Portfolio Simulator Tool (DPST): In one embodiment, the DPST may serve as an educational calculator that can equip users with a clearer grasp over the many interrelationships underlying fixed income assets and allow users to derive portfolio-level implications from their bond market views. The DPST tool may analyze a user's bond market views (more specifically treasury yield increase/decrease for a given time horizon) and guide the user on its implication on different fixed income asset classes." [0237]; "In one implementation, asset prices (e.g., pricing of stocks, bonds, options, future contracts, and/or other derivatives, etc.) may fluctuate over the business cycle and their performance may vary over the different phases. As such, an investor 132 may adjust their investment portfolio parameters based on investment return analytics of the different phases of the business cycle, e.g., recession 131 a, early cycle 131 b, mid cycle 131 c, and late cycle 131 d." [0243]).
Wessling and Basu are analogous art because both are directed to predictive visualization tools for users. It would have been obvious to one of ordinary skill in the art 

Regarding claim 2,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the topological representation is a visualization depicting the plurality of nodes and the edge (FIG. 5; "displaying a map of the data set in at least two dimensions, the map including a visual representation of each subset positioned relative to a visual representation of the one or more other subsets based on the measure of similarity" [0002]; "Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters." [0045]).

Regarding claim 3,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein each of the one or more data points from the data set are identified by a date indicating a plurality of conditions associated with that For example, collected data is typically organized by time or depth, and thus each time or depth value is associated with a value for each parameter. The collected data in this embodiment may be transposed so that each parameter is associated with a value for each time value. An example of this transposition is shown in FIG. 12, which shows a portion of an exemplary data set 110 organized by time, and a portion of the data set 112 after it is transposed (now organized by parameter) so that time is a parameter (i.e. rows transposed to columns and columns transposed to rows). Whereas embodiments of the analyses described above aim to identify similarities of drilling parameters acquired at different times or depths, analyzing transposed data aims to identify similarities between the time-variation or other data properties of different parameters." [0105]).

Regarding claim 4,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 3. 
Wessling further teaches wherein the new data point is associated with a new date and the subset of the data points closest to the location of the new data point include at least one similar condition of the plurality of conditions ("each data cluster can be a set of parameter values associated with a certain time point or interval or a certain depth point or interval." [0042]; "Identified drilling events and conditions are compared to events and conditions from previously drilled wells in order to identify historical wells where drilling operational challenges have been experienced, aiming to avoid the same challenges again." [0055]).

Regarding claim 5,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 3. 
Wessling further teaches wherein the model predicts an outcome associated with information regarding the new data point when the least one similar condition of the plurality of conditions recurs ("This similarity is used to estimate the location of a cluster (a predicted cluster 68). If the predicted cluster represents a desirable state, then no remedial action is necessary. However, if this path was shown by the historical well 60 to lead to an undesirable state, then remedial action can be taken by adjusting operational parameters (e.g., RPM, fluid pressure)." [0057]).

Regarding claim 6,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the distances between the new data point and the at least some of the one or more data points from the data set is based on a metric from the at least one metric-lens combination ("Applying different metrics and lenses can result in different topologies for a given data set. In addition, using different resolution and gains for the creation of topology maps may hide or expose structures that can be relevant to reveal a drilling condition. In one embodiment, the data set is equipped with a metric, such as a distance function or a dissimilarity function, that facilitates determining the relative differences between individual data clusters." [0050]-[0051]; "The analysis may be repeated with different metrics and/or lenses. In addition, the lens resolution and/or gain may be adjusted in order to create particular structural shapes." [0073]).

Regarding claim 7,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the distances between the new data point and the at least some of the one or more data points from the data set is based on a graphical distance of the topological representation ("the methods described herein provide a graphical display of such relationships, e.g., in the form of structures of a data map" [0030]; "The map is generated using mathematical methods including topological data analysis. The output of such an analysis is a combinatorial graph or other visual output that has a shape indicative of characteristics of the data." [0037]; "Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters. The network reflects the underlying geometry of the data set, in that it retains the connections between data points which are very near to each other." [0045]; "In one embodiment, the data set is equipped with a metric, such as a distance function or a dissimilarity function, that facilitates determining the relative differences between individual data clusters." [0051]).

Regarding claim 8,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein a number of the subset of the data points closest to the new data point is based on a proximity value ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]; "The distance metric provides a numerical definition of distance and is a measure of similarity." [0050]).


Regarding claim 9,
The Wessling/Lum/Roberts/Basu combination discloses the non-transitory computer readable medium of claim 8. 
Wessling further teaches wherein the proximity value is received from a digital device ("The downhole tool 34, BHA 26 and/or the surface processing unit 38 may include components as necessary to provide for storing and/or processing data collected from various sensors therein. Exemplary components include, without limitation, at least one processor, storage, memory, input devices, output devices and the like." [0026]).

Regarding claim 10,

Wessling further teaches wherein information associated with the new data point and the number of the subset of the data points closest to the new data point is based on a proximity value is analyzed using statistical measures to determine correlations ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]; "These subsets may then be subjected to standard statistical analysis to determine the variables which characterize them, or one may apply the network construction to the subsets to drill down on their structure. These capabilities permit effective exploration of data sets." [0039]).

Regarding Claims 11-20,
Claims 11-20 recite(s) a method corresponding to the method steps performed by the processor recited in claims 1-10, respectively.  The Wessling/Lum/Roberts/Basu combination teaches the limitations of claims 11-20 as set forth above in connection with claims 1-10.  Therefore, claims 11-20 is rejected under the same rationale as respective claims 1-10.

Regarding Claim 21,
Claim 21 recite(s) a system including a processor and memory corresponding to the processor and non-transitory computer readable medium recited in claim 1, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126